                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                  )
TERENCE T. SEAWRIGHT,             )
                                  )
                  Plaintiff,      )
                                  )
          v.                      ) Civil Action No. 18-460 (EGS)
                                  )
POSTMASTER GENERAL OF THE         )
UNITED STATES POSTAL SERVICE      )
                                  )
                  Defendant.      )
                                  )

                     MEMORANDUM OPINION AND ORDER

I. Introduction

     Pro se plaintiff Terence Seawright (“Mr. Seawright”) brings

several claims against the Postmaster General of the United

States Postal Service (“USPS”), including (but not limited to)

fraud, false claims, defamation, false statements, and

concealment. He alleges that several management-level USPS

employees used his name without his knowledge or permission to

terminate another employee. Pending before the Court is USPS’

motion to dismiss Mr. Seawright’s complaint for lack of subject

matter jurisdiction and failure to state a claim. The Court has

carefully considered USPS’ motion, Mr. Seawright’s response,

USPS’ reply thereto, the applicable law, and the entire record

herein. For the reasons set forth below, the Court finds that it

lacks jurisdiction over Mr. Seawright’s claims and DISMISSES his

complaint.

                                  1
II. Background

     Mr. Seawright alleges that several USPS managers “submitted

a statement using [his] name without his knowledge or

permission, trying to use [him] to help management terminate

[another USPS employee].” Compl., ECF No. 1 at 1. 1 According to

Mr. Seawright, this “false statement” affected him and caused

“great hard ship [sic]” for the terminated USPS employee and his

family. Id. Without going into specifics, Mr. Seawright also

alleges that this incident was “not the first time management

has made false statements to financially inconvenience an

employee,” as it was “also done to [him] without just cause.”

Id. at 1-2. To support his allegations, Mr. Seawright includes

USPS paperwork from February 2013, notifying him that he was to

be “placed in an off duty (without pay) status,” and other

documents resulting from that notification. Ex. 1, ECF No. 1-1.

He also includes letters from other USPS employees confirming

that Mr. Seawright’s name was used without his permission to

terminate another employee. Ex. 2, ECF No. 1-1.

     Mr. Seawright brings several claims against USPS including:

“fraud, knowingly and willfully, false claims, punitive damages,

mental anguish, defamation of character, pain and suffering,




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                2
false statements as to future actions, false statements and

venue, false statement, concealment, false statement,

concealment-failure to disclose, malicious malice, perjury,

misrepresent [sic], conspiracy, falsity, breach of contract.”

Id. at 2. He seeks more than $350,000 in damages. Id.

     In May 2018, USPS moved to dismiss Mr. Seawright’s

complaint for lack of jurisdiction and failure to state a claim.

The motion is now ripe.

III. Standard of Review

     A “pro se complaint is entitled to liberal

construction.” Washington v. Geren, 675 F. Supp. 2d 26, 31

(D.D.C. 2009) (citing Haines v. Kerner, 404 U.S. 519, 520

(1972)). However, “[a] federal district court may only hear a

claim over which it has subject-matter jurisdiction; therefore,

a [Federal Rule of Civil Procedure] 12(b)(1) motion for

dismissal is a threshold challenge to a court's

jurisdiction.” Gregorio v. Hoover, 238 F. Supp. 3d 37, 44

(D.D.C. 2017) (citations and quotations omitted). To survive

a Rule 12(b)(1) motion, the plaintiff bears the burden of

establishing that the court has jurisdiction by a preponderance

of the evidence. Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992). “Because Rule 12(b)(1) concerns a court's ability to

hear a particular claim, the court must scrutinize the

plaintiff's allegations more closely . . . than it would under a

                                3
motion to dismiss pursuant to Rule 12(b)(6).” Schmidt v. U.S.

Capitol Police Bd., 826 F. Supp. 2d 59, 65 (D.D.C.

2011)(internal citations omitted). In reviewing a motion to

dismiss pursuant to Rule 12(b)(1), the court “may consider

materials outside the pleadings” in determining whether it has

jurisdiction to hear the case. Jerome Stevens Pharm., Inc. v.

FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). The court must also

accept as true all of the factual allegations in the complaint

and draw all reasonable inferences in favor of the plaintiff,

but the court need not “accept inferences unsupported by the

facts alleged or legal conclusions that are cast as factual

allegations.” Rann v. Chao, 154 F. Supp. 2d 61, 64 (D.D.C.

2001).

IV. Analysis

     USPS argues that the Court lacks subject matter

jurisdiction over Mr. Seawright’s claims pursuant to Federal

Rule of Civil Procedure 12(b)(1) because Mr. Seawright failed to

exhaust his administrative remedies and because the government

has not waived sovereign immunity for the claims that Mr.

Seawright brings. See Def.’s Mot., ECF No. 5 at 5-12. USPS also

argues that Mr. Seawright’s claims should be dismissed because

he failed to state a claim upon which relief can be granted




                                4
pursuant to Federal Rule of Civil Procedure 12(b)(6). 2 See id. at

12-16. Mr. Seawright opposes the motion, arguing that he pled

claims “for false statement, concealment, and fraud.” See Pl.’s

Opp’n, ECF No. 7 at 4.

     USPS argues that the Court lacks subject matter

jurisdiction over Mr. Seawright’s claims because Mr. Seawright

failed to exhaust his administrative remedies by filing a claim

under the Federal Tort Claim Act (“FTCA”). Def.’s Mot., ECF No.

5 at 7-12. Indeed, Mr. Seawright brings tort claims against USPS

and seeks money damages. See Compl., ECF No. 1 at 2 (“seeking

$350,000 in damages per person,” the $400 filing fee, and

“damages assessed for all laws broken”). “Because plaintiff

demands money damages from a federal government agency, he must

proceed under the [FTCA], which operates as a waiver of the

government’s sovereign immunity for certain tort

claims.” Edwards v. U.S. Park Police, 251 F. Supp. 3d 109, 111

(D.D.C. 2017) (citing Richards v. United States, 369 U.S. 1, 6

(1962)).

     “The FTCA provides that an action shall not be instituted

upon a claim against the United States for money damages unless

the claimant has first exhausted [his] administrative


2 Because the Court agrees that it lacks subject matter
jurisdiction over Mr. Seawright’s case, the Court need not
evaluate this argument. See Simpkins v. District of Columbia,
108 F.3d 366, 371 (D.C. Cir. 1997).
                                5
remedies.” McNeil v. United States, 508 US. 106, 107

(1993)(citing 28 U.S.C. § 2675(a)). Indeed, “[a] tort claim

against the United States shall be forever barred unless it is

presented in writing to the appropriate Federal agency within

two years after such claim accrues or unless action is begun

within six months after the date of mailing . . . of notice of

final denial of the claim by the agency to which it was

presented.” 28 U.S.C. § 2401(b); see also Mittleman v. United

States, 104 F.3d 410, 413 (D.C. Cir. 1997)(“[T]he FTCA requires

that claims be presented to the agency in question . . . . [a]

claim not so presented and filed is forever barred.”).

     To exhaust administrative remedies under the FTCA, “the

claimant shall have first presented the claim to the appropriate

[f]ederal agency and his claim shall have been finally denied by

the agency in writing and sent by certified or registered mail.”

28 U.S.C. § 2675(a). “In this Circuit, a claim is considered

adequately presented when a claimant provides the agency with

‘(1) a written statement sufficiently describing the injury to

enable the agency to begin its own investigation, and (2) a sum-

certain damages claim.’” Tookes v. United States, 811 F. Supp.

2d 322, 331 (D.D.C. 2011)(quoting GAF Corp. v. United

States, 818 F.2d 901, 905 (D.C. Cir. 1987)). The rationale for

this “jurisdictional prerequisite,” GAF Corp., 818 F.2d at 904,

is that “[n]otice of an injury will enable the agency to

                                6
investigate and ascertain the strength of a claim; [and] the

sum-certain statement of damages will enable it to determine

whether settlement or negotiations to that end are

desirable,” id. at 919–20.

     The record establishes that Mr. Seawright did not meet his

“minimal” burden to file an administrative FTCA claim. Tookes,

811 F. Supp. 2d at 331 (“the FTCA only imposes on claimants the

burden of providing notice, not the burden of substantiating

claims”). USPS attaches a declaration from Ms. Kimberly Herbst,

a supervising “Tort Claims Examiner/Adjudicator with the [USPS]

National Tort Center.” Herbst Decl., ECF No. 5-1 ¶ 1. Ms. Herbst

swears that she conducted a search of “all Postal Service Law

Department records of administrative tort claims” and “all

Postal Service tort claim coordinator database records of

administrative tort claims” for evidence of an administrative

claim filed by or on behalf of Mr. Seawright. Id. ¶¶ 4,6. She

found no such records. Id. Because Mr. Seawright did not file an

administrative FTCA claim, the Court lacks jurisdiction over his

claims. See Simpkins v. District of Columbia, 108 F.3d 366, 371

(D.C. Cir. 1997)(finding that the district court “lacked subject

matter jurisdiction, or if not jurisdiction, the functional

equivalent of it,” because the plaintiff had not exhausted his

administrative remedies).



                                7
     Mr. Seawright does not dispute that he did not file an FTCA

claim. See generally Pl.’s Opp’n, ECF No. 7. Instead, he

contends that the Court has jurisdiction over his claims because

his name was used without his permission. See id. at 2-3. He

states that he was unable to resolve his issues with the USPS

and “that’s the reason [he] filed [his] claim in Federal Court.”

Id. at 3. Accepting Mr. Seawright’s allegations as true, he

nonetheless may not escape the jurisdictional prerequisite that

he file an FTCA administrative claim before filing his claim in

federal court. GAF Corp., 818 F.2d at 904.

     Moreover, many of the claims raised in Mr. Seawright’s

complaint are claims for which the FTCA expressly does not waive

sovereign immunity. For example, 28 U.S.C. § 2680(h) expressly

exempts “any claim arising out of . . . libel, slander,

misrepresentation, deceit, or interference with contract

rights.” Compare with Compl., ECF No. 1 at 2 (listing claims

related to USPS’ alleged deceit, including misrepresentation,

defamation of character, and fraud). As Mr. Seawright himself

notes, his claims arise out of deceit, defamation, and

misrepresentation, as his name was used “without [his] knowledge

or consent.” Pl.’s Opp’n, ECF No. 7 at 2. Thus, his claims must

dismissed, as “[c]laims that fall under one of the exceptions to

the FTCA must be dismissed for lack of subject matter



                                8
jurisdiction.” Edmonds v. United States, 436 F. Supp. 2d 28, 35

(D.D.C. 2006).

     Finally, Mr. Seawright contends that his claim is a “qui

tam action,” over which this Court has jurisdiction. Pl.’s

Opp’n, ECF No. 7 at 3. However, Mr. Seawright has not followed

the proper procedure for filing a qui tam action under 31 U.S.C.

§ 3730(b)(mandating that a private person bringing a qui tam

suit must do so in the name of the government). Moreover, Mr.

Seawright may not bring a qui tam action “based upon allegations

or transactions which are the subject of a civil suit or an

administrative civil money penalty proceeding in which the

Government is already a party.” Id. § 3730(e).

     As such, the Court lacks jurisdiction over Mr. Seawright’s

claims and his arguments to the contrary are unavailing.

V. Conclusion and Order

     Upon careful consideration of Mr. Seawright’s arguments and

the applicable law, USPS’ motion to dismiss is hereby GRANTED

for the aforementioned reasons. Mr. Seawright’s case is

DISMISSED with prejudice in its entirety.

     This is a final, appealable Order.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          November 26, 2018



                                9
